Title: From Alexander Hamilton to Thomas Mifflin, 22 August 1791
From: Hamilton, Alexander
To: Mifflin, Thomas



Treasury Department, Aug. 22d, 1791.

The Secretary of the Treasury presents his respects to the Governor of Pennsylvania, and has the honor to inform him that the vacancy in the office of Auditor, is no impediment to the adjustment of the affair of the lands with the Commonwealth of Pennsylvania. The only source of delay is a difference of opinion, concerning the Certificates in which payment is to be made; the Comptroller of the Treasury insisting that it ought to be in such certificates as bore interest at the time of the contract, and the Comptroller General of Pennsylvania offering the funded three per Cents in payment.
 